ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that HARVEY L. WEISS of MAPLEWOOD, who was admitted to the Bar of this State in 1963, be suspended from the practice of law for a period of six months for his gross negligence in safeguarding client funds, in violation of DR 9-102, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and HARVEY L. WEISS is suspended from the practice of law for six months, effective May 22, 1990, and until further order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full *578record of the matter, be added as a permanent part of the file of said HARVEY L. WEISS as an attorney at law of the State of New Jersey; and it is further
ORDERED that HARVEY L. WEISS be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, ^disbarred or resigned attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.
WITNESS, the Honorable Robert N. WlLENTZ, Chief Justice, at Trenton, this 1st day of May 1990.